Citation Nr: 1236547	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a thoracic-lumbar spine disability (low back disability).

3.  Entitlement to service connection for a bilateral upper extremity neurological disability.  

4.  Entitlement to service connection for a bilateral lower extremity neurological disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs





ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Nashville, Tennessee, Regional Office (RO).

On his June 2009 Appeal to the Board of Veteran's Appeals (VA Form 9), the Veteran requested a Board hearing at his local RO related to the present appeal, and such a hearing was scheduled; however, he failed to report and no request for postponement has been received.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.703, 20.704 (2011).

The Board previously remanded this appeal in January 2011.  


FINDINGS OF FACT

1.  A cervical spine disability was not present for numerous years after service, and there is no probative evidence that any such disorder is related military service, or to any incident therein.  

2.  A low back disability was not present for numerous years after service, and there is no probative evidence that any such disorder is related military service, or to any incident therein.  

3.  A bilateral upper extremity neurological disability was not present for numerous years after service, and there is no probative evidence that any such disorder is related military service, or to any incident therein.  

4.  A bilateral lower extremity neurological disability was not present for numerous years after service, and there is no probative evidence that any such disorder is related military service, or to any incident therein.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2011).

2.  A low back disability was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2011).

3.  A bilateral upper extremity neurological disability was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2011).

4.  A bilateral lower extremity neurological disability was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in November 2007, January 2011, and May 2012 letters, which were provided before the adjudication and subsequent readjudication of the Veteran's claims.  Moreover, the Board finds any error in the content of a particular notice, or to its timing is rendered harmless, as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22Vet. App. 128 (2008).  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained and he has been provided an appropriate VA examination.  Moreover, the Board deems his hearing request withdrawn and concludes the AMC/RO complied with the January 2011 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf nor is any such evidence reasonably indentified by the record.  Therefore, the Board concludes that all reasonable efforts were made to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  In light of the foregoing, VA has made all reasonable efforts to assist the Veteran in substantiating his claims and legally need not undertake any further efforts to further development the appeal.

Service connection claims

The Veteran presently seeks service connection for cervical spine and low back disabilities, to include bilateral upper and lower extremity neurological manifestations.  Specifically, the Veteran maintains that he sustained an in-service back trauma, and relevant symptoms have persisted since separation.  




	Applicable law and regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, the Board notes that the medical evidence of record confirms the Veteran's respective diagnoses of cervical spine, low back and bilateral upper and lower neurological disabilities.  See "DIAGNOSIS," Private Complex Medical Evaluations, May 12, 2009; "Diagnosis," VA Examination Report, April 16, 2008.  Thus, the determinative question is whether any diagnosis is related to active military service, and the Board will center the analysis to follow on this issue.  

	Background

A July 1987 service treatment record details the Veteran treatment for bilateral upper extremity stiffness and diagnosis of muscle tightness secondary to training.  Service treatment records respectively dated in November 1989, December 1989 and January 1990 reflect his treatment following a fall and, while cervical and lumbar spine tenderness were noted, only lumbar strain was diagnosed.  In January 1991, the Veteran also was treatment for a three-day history of upper back pain, which the military medical professional diagnosed as upper back muscle strain.  The Veteran's May 1991 separation examinations indicate no abnormalities of the upper extremities, lower extremities, spine/musculoskeletal or neurological system.

A May 2001 private treatment record is the first post-service medical evidence of record documenting the Veteran treatment for low back symptoms, including lower extremity manifestations.  At a June 2002 private treatment for low back manifestations, the Veteran reported the onset of symptoms one week prior.  During an August 2007 private treatment, he again was treated for low back symptoms that had their onset in June 2007 after he made efforts to pick up a table; however, he also indicated having back pain in service.  The first medical record documenting an account of continuous low back symptoms/manifestations since separation is an October 2007 private low back treatment record.  Neither these treatment records, nor any others generated at this facility contain any opinion or suggestion that the Veteran's low back condition, including lower extremity manifestations, are related to military service or any incident therein.  

An April 2001 private treatment record is the first post-service treatment record associated with the claims folder documenting the Veteran's treatment for cervical spine symptoms, including upper extremity manifestations; however, the records are essentially negative for any account as to the nature/cause of any such condition.  Additionally, prior to December 2007, there is no opinion suggesting any such condition is related to military service or any incident therein, or indicating a continuity of symptomatology since separation, including from the Veteran.  

A December 2007 private medical examination documents the Veteran's account of cervical spine and low back symptomatology, including upper and lower extremity symptomatology, and of continuous symptomatology since service separation.  In addition to reporting the relevant diagnoses, the private physician also detailed the in- and post-service history of treatment associated with the Veteran's cervical spine, low back and upper and lower extremities.  Then, the examiner stated that assuming the Veteran's account was accurate, the respectively diagnosed conditions are related to military service, specifically a back trauma.  

During an April 2008 VA examination, the examiner reported the Veteran's account of cervical spine and low back symptomatology, including upper and lower extremity manifestations, extensively detailed his in- and post-service cervical and low back treatment history, reported current examination findings, and diagnosed the corresponding pathology that was evident.  After noting that the Veteran's account of symptomatology was not consistent with objective medical records and findings, the examiner stated that the noted in-service cervical spine and low back manifestations likely resolved and the noted post-service manifestations were attributable to non-service related occurrences.  As such, the examiner opined that the Veteran's currently diagnosed conditions were not likely related to military service or any incident therein, including back trauma.  

In a June 2008 statement, private chiropractor J. Wahl, D.C., reports treating the Veteran from June 2002 to January 2004 for cervical spine and low back symptoms/manifestations, describes the nature and extent of the conditions, as well as the Veteran's account of in-service trauma and symptomatology.  Then, chiropractor Wahl states that since last treating the Veteran in January 2004 relevant symptoms have persisted.  Private chiropractor Wahl then opines that the Veteran's respective conditions are related to military service because the in-service trauma resulted in an acceleration of the normal aging process.  In doing so, he relied, in part, on the Veteran's report of continuous symptomatology.  

Also, of record are respective September 2008, including a December 2008 addendum, and May 2009 private examination reports.  Both reports detail the Veteran's service and post-service cervical spine and low back treatment history and his account of continuous symptomatology since separation.  Then, accepting the Veteran's account as to continuity of symptomatology, the private physician stated that respectively diagnosed cervical spine and low back conditions, including upper and lower extremity manifestations, were related to military service (i.e., a back trauma).   

While not extensively detailed herein, the Board notes that numerous other pieces of evidence, medical and lay, have been associated with the claims folder, and are generally consistent with the records highlighted above.  Moreover, without question, these records have been reviewed and considered by the Board in evaluating the Veteran's present appeal.  

Merits

The Veteran and those submitting statements on his behalf are competent to provide an account of cervical spine, and low back symptoms, including upper and lower extremity manifestations; however, in the present circumstance, the Veteran and those submitting lay statements on his behalf lack the necessary training and expertise to provide a competent medical diagnosis or etiological opinion relating any such condition/manifestation to military service.  Therefore, to the extent these statements attempt to do so, they are not probative.  

Additionally, the first medical evidence of any relevant post-service treatment is approximately 10-years after separation from service.  An August 2007 private treatment record is also the first medical record documenting the Veteran's account of having low back symptoms/manifestations continuously since separation, which notably does not reflect any such assertion regarding his cervical spine condition/manifestations.  The first medical record asserting a continuity of cervical spine manifestations continuously since separation is a December 2007 private examination report obtained to support his claim.  Conspicuously, prior to filing a claim for VA compensation, the Veteran specifically reported to treating medical professionals that relevant symptoms were related to post-service occurrences many years after separation, even when he reported episodes of in-service low back symptoms during a private August 2007 VA treatment, and contrary not only his statements but those of his spouse as detailed in a November 2007 statement.  Additionally, the Veteran's statements prior to initiating the present claim are generally consistent with the medical evidence of record and tend to support his then account that his relevant symptoms were attributable to post-service occurrence and had not been present continuously since separation, including the findings of his May 1991 separation examination.  Considering these factors with all other evidence of record, the Board finds that the Veteran's statements made prior to initiating a claim for VA compensation to be of greater probative value than those made concurrently with a claim for such benefits, including those of his spouse, particularly given the absence of any such account in the treatment records generated prior submission of his claim.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to).  Thus, in light of the lack of any record of treatment for the respective conditions' symptoms for some almost a decade after service (1991-2001), and given the internal inconsistency of his accounts, the Board finds any of the Veteran's reports of continuity of cervical spine and low back symptomatology, including upper and lower extremity manifestations, since service is not credible, and thus of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  

In any service connection claim, medical records and examinations are highly probative in evaluating whether service connection is warranted.  In the present matter, the most probative medical evidence of record weighs against the Veteran's respective service connection claims.  Significantly, the December 2007, September 2008 and May 2009 private medical opinions, and the June 2008 statement of private chiropractor J. Wahl, D.C., tending to weigh in favor of the claim, are of diminished probative value.  Although reflecting statements that relate diagnosed cervical spine and low back conditions, including upper and lower extremity manifestations, to an in-service back trauma, the respective opinions rely largely, if not entirely, on the Veteran's account of experiencing continuous symptomatology since separation.  In this regard, the Board has found the Veteran's statements reporting continuously relevant symptoms since separation not to be credible and of no probative value.  According, because the December 2007, September 2008 and May 2009 private medical opinions, and chiropractor Wahl's June 2008 statement supply medical conclusions based at least in part on an erroneous factual predicate provided by the Veteran, the analysis articulated to support the propositions is rendered inaccurate, if not incomplete, and not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Conversely, the April 2008 VA examination opinion, tending to weigh against the claims, provides highly probative medical evidence as to the determinative matters at hand.  The examiner provided clear opinions that the Veteran's claimed cervical spine and low back conditions, including diagnosed upper and lower extremity manifestations, are not related to military service, including back trauma.  Specifically, the examiner indicated that the Veteran's reported symptomatology was not consistent with the medical evidence of record and most accurately indicated that he experienced in-service cervical spine and low back conditions that resolved, with noted post-service records relating relevant treatment to post-service events.  The Board finds that the examiner provided cogent opinions, based on relevant medical expertise, an analysis of current examination findings, relevant medical evidence, and the Veteran's account of symptomatology.  See Nieves-Rodriguez, supra.  Further, the provided opinion is also generally consistent with the other probative evidence of record.  Thus, the April 2008 VA examination opinion provides highly probative evidence that there is no relationship between any current cervical spine or low back disability, including upper and lower extremity manifestations, and the Veteran's military service, including noted back trauma.  

In sum, there is no probative medical evidence of record that the Veteran has cervical spine, low back, or bilateral upper and lower extremity conditions related to military service.  The first medical evidence of any post-service treatment for the claimed conditions and their related manifestations was approximately10 years after the Veteran separated from military service (1991-2001), and the Board finds any statements related to continuity of symptomatology not credible and of no weight.  Accordingly, a basis upon which to grant the Veteran's respective service connection claims for cervical spine, low back, and bilateral upper and lower extremity conditions has not been established and the claims are denied.  As the preponderance of the evidence is against the Veteran's service connection claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a low back disability is denied.

Service connection for a bilateral upper extremity neurological disability is denied.  

Service connection for a bilateral lower extremity neurological disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


